Citation Nr: 1648063	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  15-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for onychomycosis.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1954 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, (hereinafter referred to as the Agency of Original Jurisdiction (AOJ)), which granted service connection for onychomycosis of the bilateral toenails and assigned a noncompensable rating.

In July 2016, the Veteran testified at a Board videoconference hearing held at the Philadelphia RO.  During the hearing, the Veteran waived review by the AOJ of any additional evidence submitted.  A transcript of the hearing is of record.

The Board observes that its Executive in Charge has implemented a stay on all appeals affected by the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016), which held that use of a topical steroid constituted "systemic therapy."  See Board Decision Memorandum dated October 24, 2016.   This stay, however, does not affect the adjudication of the case as this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period of the appeal, the Veteran's onychomycosis has been manifested by recurrent fungal infections resulting in thickened, discolored, hypertrophic and painful great toenails treated with antiobiotics, antifungal medications and debridement; the onychomycosis does not involve an exposed area, involves less than 5 percent of the Veteran's entire body and has not required corticosteroid or other immunosuppressive drug for any time during the appeal period.



CONCLUSION OF LAW

The criteria for entitlement to a 10 percent rating for two painful scars under Diagnostic Code (DC) 7804, and additional 10 percent rating for loss of covering under Note 2 of DC 7804, for onychomycosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10; 4.118, DCs 7804, 7805, 7806, 7813 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the AOJ mailed a pre-adjudicatory letter dated October 2011 which met the content requirements of the VCAA.  The AOJ awarded service connection for onychomycosis, and the Veteran has appealed the downstream issue of the appropriate initial rating for which no further notice is required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  Specifically, VA has obtained both private and VA medical records pertaining to the Veteran's disability.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  In July 2016, the Veteran's attorney supplemented the record with additional private treatment records and information concerning the Veteran's prescribed medications.

During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claim, most recently in July 2014.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his skin disability based on findings and medical principles.  The VA examination reports have been supplemented by clinic findings and the Veteran's description of symptoms within his lay competence.

The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of disability.  Additionally, the Board recognizes examination difficulties in this case as the Veteran's onychomycosis is subject to active and inactive phases.  See generally Ardison v. Brown, 6 Vet. App. 405 (1994)(due to fluctuating nature of condition, remand was necessary where appellant examined during inactive stage; if the examination does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes).  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).

Here, the record contains clinic findings during an active phase of onychomycosis.  The Veteran is also competent to describe the outward characteristics of his onychomycosis during an active phase as well as the frequency, severity and duration of the active phases - which the Board finds to be credible.  His clinic and prescriptions records reflect the best evidence concerning the types of treatment offered for his disability.  A review of the objective evidence, including the Veteran's testimony during the July 2016 hearing, reflects no credible evidence of worsening since the most recent July 2014 examination.  As such, the Board finds that the totality of the record contains all information necessary to evaluate onychomycosis during an active phase, and that the lay and medical evidence, considered collectively, do not reflect an increased severity of disability warranting additional examination.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to this claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

The Veteran seeks a compensable rating for onychomycosis - fungal infection of his great toenails.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

The Veteran is currently assigned a noncompensable rating under 38 C.F.R. 
§ 4.118, DC 7806.  The diagnostic code for dermatophytosis, DC 7813, which encompasses tinea unguium, provides that disabilities that fall under this category should be rated as either: disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  According to Dorland's Illustrated Medical Dictionary, tinea unguium is synonymous with onychomycosis.  See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012).  

The Veteran's tinea unguium does not affect the head, face, or neck.  Thus, the criteria of DC 7800 are not applicable.  There is also no reasonable argument that the Veteran's tinea unguium of both great toenails involves an area of at least 6 square inches.  As such, the criteria of DCs 7801 or 7802 do not apply.

DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under Diagnostic Code 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable scars.

DC 7805 instructs to evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code. 

DC 7806 provides that, where less than 5 percent of the entire body or exposed body areas are affected, and no more than topical therapy is required during the past 12-month period, a 0 percent (noncompensable) rating is assigned.  A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted.  38 C.F.R. § 4.118, DC 7806.  The use of topical corticosteroids qualifies as "systemic therapy" within the meaning of DC 7806.  See Johnson v. McDonald, 27 Vet. App. 497, 503-04.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

In the statement submitted with the Veteran's October 2011 claim for service connection, the Veteran indicated that during service, he was treated numerous times for swelling and irritation of his feet that occurred as a result of wearing black Air Force socks.  Medical records from the Veteran's private physician show that, between May 2007 and November 2011, the Veteran had several visits regarding his onychomycosis.  During some of these visits, the Veteran was prescribed antibiotic ointments to treat his symptoms as well as cephalexin, an oral antibiotic used to treat certain types of bacterial infections.

In the January 2014 VA examination, the Veteran was found to have fungus on his toenails.  The examiner noted that the Veteran's bilateral hallux toenails were thicker, deformed with subungual chalky yellow debris which were clinically consistent with onychomycosis.  Subsequently, in the July 2014 VA examination, the Veteran was diagnosed with onychomycosis of the bilateral toenails with residuals of ingrown toenails with pain.  The Veteran reported consistently using Lamisil cream in the past to treat his toenails, which he found to be ineffective.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin conditions.  The total body area affected by the infection was found to be less than 5 percent.  There were no exposed body areas affected.  Exposed body areas were specified as the face, neck, and hands.  The examiner did provide specific measurements for the area of each toenail affected, ultimately finding that the overall percentage of toenail area affected by the fungal nails was greater than 50 percent of the total area of the toenails.  The examiner also specified that the Veteran considered the toenails an exposed area.

Private medical records from July 2014 also show that an examination of the Veteran's nails seemed to suggest that the Veteran had onychomycosis, and that there was no evidence of tinea pedis.  The physician found that the onychomycosis was likely due to a dermatophyte infection of the right and left great toes, and that there was no evidence of dermatitis.  During this time, the Veteran also submitted a statement indicating that his disability was dermatophytosis of the nail, tinea unguium, not dermatophytosis of the foot, tinea pedis.  An August 2014 letter from the Veteran's podiatrist indicated that the Veteran's culture tested positive for a dermatophyte.  

The Veteran also submitted argument in August 2014 again reiterating that his disability is tinea unguium, and not tinea pedis, and should thus be rated accordingly.  The Veteran also reiterated that his disability affects greater than 50 percent of his toenail area, which he believes is greater than 50 percent of the exposed area affected, thus entitling him to an evaluation of 60 percent under the relevant diagnostic code. 

A June 2016 private treatment record reflected continued symptoms of thickened, yellow, brown and hypertrophic nails with fungal paronychia consistent with tinea unguim of the great toenails bilaterally.  The Veteran described his pain as minimal.  He was given a prescription of Clotrimazole.

During the July 2016 hearing, the Veteran testified that he had been using a topical treatment, Lotrimin, to treat the fungus on his toenails.  He had also had several debridements performed in order to clear some of the fungal growth.  The Veteran also testified that he had been prescribed clotrimazole at his last appointment in June 2016, in order to treat his symptoms.  The Veteran also confirmed that the only body area affected by his disability were his toenails.

Subsequently, in July 2016 the Veteran submitted further evidence regarding the type of medication he was prescribed and the type of medication he had taken in the past.  Included in the evidence submitted were photocopies of the topical creams prescribed to the Veteran.  One of the creams prescribed, Lotrimin, also contained an ingredient list which showed that an active ingredient was clotrimazole.  Drug information submitted by the Veteran regarding Lotrimin showed that clotrimazole is an azole antifungal agent.  

The other cream prescribed to the Veteran, which was also mentioned during the hearing, was Clotrimazole Cream USP, 1%.  The Veteran did not submit additional drug information regarding Clotrimazole Cream USP, 1%, but instead submitted information about Clotrimazole Betamethasone Cream.  Clotrimazole Betamethasone cream is a combination of an azole antifungal (clotrimazole) and corticosteroid (Betamethasone).  No drug information was submitted regarding Clotrimazole Cream USP, 1%.

Also included with the evidence submitted was a VA medical record from December 2014 which showed that the Veteran had requested the examiner who prepared the July 2014 examination report, to review the report again because it did not involve the "exposed areas."  The examiner indicated that he had already included in the examination, a specific percentage breakdown of each toenail affected.  The examiner also noted that the Veteran had agreed that there was no onychomycosis of the bilateral toenails on the Veteran's face, neck, or hands.

After reviewing the evidence of record, the Board finds that the credible lay and medical evidence establishes that the Veteran's onychomycosis has been manifested by recurrent fungal infections resulting in thickened, discolored, hypertrophic and painful great toenails treated with antiobiotics, antifungal medications and debridement; the onychomycosis does not involve an exposed area, involves less than 5 percent of the Veteran's entire body and has not required corticosteroid or other immunosuppressive drug for any time during the appeal period.  Thus, a 10 percent rating is warranted for two scars which are painful with an additional 10 percent evaluation warranted for frequent loss of covering.

The Veteran primarily argues that the diagnostic criteria pertaining to affected "exposed body parts" applies to his toenails.  The Board, however, finds no legal merit in his interpretation of DC 7806.  "Exposed areas" have a specific meaning under DC 7806, and only include the head, face, neck, and hands.  See VA Clinician's Guide, Ch. 2 Worksheet, § C.1.  The Board defers to the Veteran Benefits Administration's definition of body parts considered an "exposed area."  See Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984).  Thus, because the Veteran's head, face, neck, and hands are not affected by onychomycosis, the Veteran is entitled to a compensable rating under this theory.

The Veteran next argues that a 60 percent rating is warranted for the use of a topical corticosteroid.  He did submit medical records from his private physician indicating that he had been prescribed oral antibiotics, antibiotic ointments and antifungal medications to treat his onychomycosis.  The Veteran submitted information regarding two types of creams he had been using.  The first, Lotrimin, has clotrimazole as an active ingredient.  Clotrimazole is an antifungal agent, not a corticosteroid, thus a higher rating would not be warranted.  The other cream the Veteran was prescribed, Clotrimazole Cream USP, 1%, also has clotrimazole as an active ingredient, but does not contain a corticosteroid.  See Drug Information Portal, United States National Library of Medicine, National Institutes of Health, https://druginfo.nlm.nih.gov/drugportal/name/clotrimazole%20cream.  Overall, the topical medications prescribed to the Veteran do not meet the definition of systemic therapy such as a corticosteroid or other immunosuppressive drug.  See 38 C.F.R. § 4.118, DC 7806.

The Veteran also submitted evidence and provided testimony indicating that he had been prescribed a corticosteroid to treat his condition.  In this respect, the Veteran's attorney included drug information for Clotrimazole Betamethasone Cream which does contain a corticosteroid - the Betamethasone component.  However, the Veteran's prescriptions and picture of his medications do not show that the Betamethasone (corticosteroid) component has ever been prescribed.  To the extent it is argued otherwise, the Board places greater probative weight to the actual prescription records and picture of the topical medication which clearly show that the Betamethasone (corticosteroid) component has not been prescribed.  Thus, the Board finds by a preponderance of the evidence that the Veteran has not been prescribed a corticosteroid for any time during the appeal period.

As to the remaining criteria of DC 7806, the Veteran's onychomycosis has not affected 5 percent or more of the Veteran's entire body.  There is no reasonable argument to the contrary.

However, the Veteran has credibly testified to recurrent fungal infections resulting in thickened, discolored, hypertrophic and painful great toenails.  The episodes of fungal infections appear to be quite frequent.  The criteria of DC 7813 instruct the rater to evaluate as scars or dermatitis according to the predominant disability - notably, dermatophytosis is neither a scar nor dermatitis.  Thus, the criteria contemplate that the characteristics of dermatophytosis are similar enough to rate by analogy to a scar or dermatitis.  Here, there is clear and undisputed evidence that the Veteran manifests tinea unguium involving both great toenails only, and that the active phase is painful.  As such, the Board finds that a 10 percent rating is warranted under DC 7804 for painful great toenails which are analogous to two painful scars.

Additionally, the Veteran has credibly reported that both great toenails require debridement.  He also testified to a recurrent cycle of toenails falling off after hot water soaking treatment, and regrowth thereafter.  According to Note 2 of DC 7804, an additional 10 percent evaluation for loss of covering is added to the 10 percent rating for painful scars.

Thus, the Board finds that the Veteran is entitled to a 10 percent rating under DC 7804 for two painful scars and additional 10 percent pursuant to Note 2 due to scar instability.  The Board finds no basis for a higher rating under DC 7804.

As for Diagnostic Code 7805, the Board finds that the Veteran has not described any disabling effects of his tinea unguium not contemplated in his assigned ratings for pain and loss of skin covering.  For example, the Veteran testified that he could walk "okay" during active phases and the 2014 VA examiner found no workplace interference.

The Board has also considered whether referral for extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  

In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected onychomycosis.  The evidence establishes that the Veteran's nails continuously have fungal growth, and become painful upon removal.  The Veteran has been provided a 10 percent rating for pain and additional 10 percent rating for toenail instability.  The Board finds no additional aspects of disability not contemplated in his assigned schedular ratings.  Notably, the record also does not reflect any evidence of frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In the July 2014 VA examination, the examiner found that that Veteran's skin conditions did not affect his ability to work.  Likewise, the Veteran has never contended that his symptoms caused him to miss substantial periods of work or otherwise have a marked impact on his employment. Thus, the evidence weighs against a finding of marked interference with employment.

In sum, there is no indication in the record of an exception of unusual disability picture associated with the Veteran's onychomycosis, or of any other reason why an extraschedular rating should be assigned.  The Board, therefore has determined that referral of this matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.  The Board also observes that there are no additional service-connected disabilities.  See generally Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).


ORDER

Entitlement to a 10 percent rating for two painful scars under DC 7804, and additional 10 percent rating for loss of covering under Note 2 of DC 7804, for onychomycosis have been met.






____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


